Case 4:10-md-02185 Document 1804 Filed on 11/26/19 in TXSD Page 1 of 2

POMERANTZ

Matthew L.Tuccillo
Partner

November 26, 2019

VIA ECF

Honorable Keith P. Ellison

United States District Judge

Southern District of Texas

Bob Casey Federal Courthouse

515 Rusk Avenue, Third Floor, Room 3716
Houston, TX 77002

Re: Inre BP p.lc. Sec. Litig., MDL 2185 Individual Actions
Dear Judge Ellison:

In my firm’s dual capacities as Individual Action Plaintiffs’ Steering Committee member and
Liaison with Defendants and the Court, pursuant to this Court’s Leadership Order (MDL DKt. No. 721
913-15), I respectfully submit this letter to request either that Plaintiffs’ Motion to Compel (MDL DKt.
No. 1760) be decided on the papers after Plaintiffs file their own “Supplement” by December 6, 2019, or
that any hearing on Plaintiffs’ Motion be conducted with all counsel appearing telephonically on a date
in mid-December that is convenient for the Court and the parties.

Plaintiffs filed their Motion to Compel (MDL Dkt. No. 1760) on July 31, 2019, four months ago.
It covers disputed issues fundamental to document discovery in the BP Individual Actions —
identification of BP document custodians, utilization of Plaintiffs’ search terms, and production of
discoverable BP documents — that should be resolved with sufficient time remaining for fully-informed
depositions. It arises not only from the Federal Rules of Civil Procedure, but also the express terms of
the parties’ March 2017 letter agreement outlining Defendants’ discovery obligations, the execution of
which was a precondition for Plaintiffs to withdraw their 2016 motion to compel on the very same
issues. Defendants filed their Opposition (MDL Dkt. No. 1767), supported by a BP declaration (MDL
Dkt. No. 1767-6), on August 21, 2019. Plaintiffs filed their Reply (MDL Dkt. No. 1774) on September
11,2019. It was fully briefed 2 % months ago, before the extended document production cutoff.

More recently, Defendants made supplemental filings regarding problems with custodians and
searches to which they had previously agreed, in the form of their “Supplement” (MDL Dkt. No. 1789)
filed October 15, 2019, indicating a loss of certain custodial data and, after Plaintiffs raised concerns to
the Court (MDL Dkt. No. 1795) and the Court held a hearing on October 28, 2019, in the form of their
second and third BP Declarations (MDL Dkt. Nos. 1798 and 1803) on November 1 and 21, 2019. On
November 12, 2019, Defendants responded to interrogatories at issue in Plaintiffs’ Motion — over 2 %
years after agreeing to do so in the March 2017 letter agreement — by identifying nearly 60 new potential
document custodians whose documents are not being searched. The parties have since communicated
concerning these developments, orally and in a series of written communications, as recently as today.

In light of the foregoing, and given my need to coordinate an appropriate response amongst
Plaintiffs’ counsel, Plaintiffs require some time to prepare and file a responsive “Supplement” of their

mituccillo@pomlaw.com
600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com

(eas F325
Case 4:10-md-02185 Document 1804 Filed on 11/26/19 in TXSD_ Page 2 of 2

POMERANTZ

Honorable Keith P. Ellison Page 2
November 26, 2019

own to their Motion to Compel discussing these developments. Plaintiffs anticipate doing so shortly
after the Thanksgiving break and would target December 6, 2019 as the filing date. Upon their doing
so, the written submissions should once again be complete on Plaintiffs’ Motion.

Citing concerns about time and resources, Plaintiffs previously stated that a hearing on their
Motion was not necessary, that their Motion could be decided on the papers, and that if a hearing was
held, it should be held telephonically. See Reply at 10. The Court confirmed with counsel that any such
hearing is not evidentiary and could be done telephonically, in emails to counsel on October 15 and
November 12, 2019. Such an approach would necessitate identifying only a 60- to 90-minute time
block. However, Defendants’ counsel stated an intention to appear live, thereby necessitating the effort
to schedule a hearing in Houston on a date and time convenient for the Court and counsel on both sides. !

Three dates for a Houston hearing were chosen so far: October 30, 2019, November 15, 2019,
and November 21, 2019. The first date was pushed back to permit Defendants to file the second BP
Declaration explaining the loss of responsive documents and the parties to engage in expedited briefing
on Defendants’ later-filed motion to compel an interrogatory response.” The latter two dates became
non-viable for the Court, for good reasons. The parties begin discussions on a fourth date yesterday.
From Plaintiffs’ perspective, a hearing is not possible before mid-December and, if held in Houston, will
be difficult to schedule around other personal and professional commitments before the Holidays.

Respectfully, Plaintiffs are concerned at the passage of time since their Motion was filed, partly
due to circumstances beyond the parties’ and Court’s control. Plaintiffs believe that their Motion has
real merit and, if they are correct, that time will be needed after its resolution for Defendants to identify
and produce resulting discovery in a timely fashion to permit fully-informed depositions to proceed
thereafter. Under these circumstances, Plaintiffs believe it equitable either that the hearing be conducted
with all parties appearing telephonically on a mid-December date / time to be identified or that
Plaintiffs’ Motion be decided on the papers after Plaintiffs file their Supplement on December 6, 2019.

If the Court has any questions or concerns, I can be available to discuss by phone as desired.
Respectfully submitted,

7

Matthew L. Tuccillo

 

, The parties long ago agreed to accommodate one another's schedule for any in-person hearings,
such that neither side would stuck be on the telephone while their adversary was live before the Court.
Both sides have honored that agreement, without exception, throughout this litigation.

4 Defendants filed their own motion to compel (MDL Dkt. No. 1792) two and one-half months
after Plaintiffs did, on October 17, 2019. It concerns the narrow issue of what response, if any, is
required to a single interrogatory. Plaintiffs opposed on November 1, 2019, and Defendants filed their
Reply on November 8, 2019. This motion is fully briefed.

eB = 5325
